Mikoll, J.
(dissenting in part and concurring in part). We agree with the majority that summary judgment dismissing the complaint against defendant Mark Development Company should be granted. In our view, however, the remaining defendants are also entitled to summary judgment in that plaintiff has failed to raise a question of fact that their negligence caused her to fall in the Price Chopper supermarket. Plaintiffs own pretrial testimony indicates that she is unable to say what caused her to fall as she entered the aisle. Her most affirmative statement is that she assumed she tripped over a two-foot high orange-colored warning cone placed to the left side of the aisle in front of a bucket intended to catch any moisture coming from a roof undergoing repairs. She also indicated that she failed to see the cone before her fall, that she was unable to indicate just how far into the aisle the cone was located and whether any condition existed which interfered with her ability to see the cone. A defendant’s duty to warn customers of a dangerous or potentially dangerous condition does not extend to conditions that are readily observable (see, Hatch v Rog Glo, 239 AD2d 771).
Based on plaintiffs testimony, the remaining defendants are also entitled to summary judgment dismissing her cause of action against them.